Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 1 of 16 PageID #: 240




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  Christopher Silva, individually and on behalf of all others
  similarly situated,                                           20-cv-756 (ARR) (PL)

                    Plaintiffs,

    — against —                                                 Not for print or electronic
                                                                publication

  Hornell Brewing Co., Inc., Arizona Beverages USA LLC,
  Beverage Marketing USA, Inc., and Arizona Beverage Co.
                                                                Opinion & Order
                    Defendants.


 ROSS, United States District Judge:

        Silva brings this putative class action against Hornell Brewing Co., Inc., Arizona

 Beverages USA LLC, Beverage Marketing USA, Inc., and Arizona Beverage Co. The case

 concerns Arizona Fruit Snacks, a product manufactured and distributed by the defendants. Silva

 asserts various statutory and common law claims against defendants, alleging that the Arizona

 Fruit Snacks packaging falsely represents the product as “all natural,” when in fact, the product

 contains synthetic ingredients and is not “all natural.” Defendants move to either stay or dismiss

 the action. As set forth below, defendant’s motion to stay is denied, and defendants’ motion to

 dismiss is granted in part and denied in part.

                                          BACKGROUND

        Defendants Hornell Brewing Co., Inc., Arizona Beverages USA LLC, Beverage Marketing

 USA, Inc., and Arizona Beverage Co. manufacture, sell, and distribute Arizona Fruit Snacks (“the

 Product”). First Am. Compl. (“FAC”) ¶¶ 1–2, ECF No. 16. The Product packaging describes the

 Product as “All Natural.” The front of the packaging is pictured below:
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 2 of 16 PageID #: 241




 The Product contains gelatin, citric acid, ascorbic acid, dextrose, glucose syrup and modified food

 starch (corn). Id. ¶ 7. Plaintiff alleges that these ingredients are synthetic, which in plaintiff’s view

 means the Product is not, in fact, all natural. Id. Thus, plaintiff alleges the “all natural” statement

 on the packaging is a misrepresentation. Id.

         Plaintiff Christopher Silva is a resident of Brooklyn, New York. Id. ¶ 31. He purchased the

 Product, with the above-pictured “all natural” labeling, in or about October 2019. Id. Silva states


                                                    2
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 3 of 16 PageID #: 242




 that if the Product were not labeled “All Natural,” he would not have been willing to pay the same

 amount, and consequently, would not have purchased the Product at all. Id. ¶ 32. Silva states that

 defendants charged a premium price for the Product because it was represented as “All Natural”

 and that the Product cost more than competitive products not bearing an “All Natural” label. Id. ¶

 25–26. Silva also alleges that if the Product were actually “All Natural” (not containing synthetic

 ingredients), he would purchase the Product in the immediate future. Id. ¶ 31.

          On October 5, 2019, Silva sent a letter and draft complaint to the defendant. On February

 11, 2020, Silva filed this action, on behalf of himself, a proposed class consisting of all consumers

 who purchased the Product anywhere in the United States, and a proposed subclass consisting of

 all consumers who purchased the project in the State of New York. Id. ¶¶ 37–39; Complaint ¶¶

 37–39, ECF No. 1. Defendants moved to stay this action under the primary jurisdiction doctrine,

 or in the alternative, defendants move to dismiss for failure to state a claim upon which relief can

 be granted.

                                           DISCUSSION

     I.        Motion to Stay

     Defendant moves to “stay this action under the Primary Jurisdiction doctrine because the FDA

 is currently evaluating regulations to guide the use of the term ‘Natural’ on food products.” Defs.’

 Mem. of Law in Supp. of Mot. to Stay or Dismiss (“Def.’s Br.”) 1, ECF No. 20-8. Plaintiff opposes,

 arguing that a stay is not appropriate because there is no indication that such FDA guidance is

 forthcoming, and that the guidance would not actually affect plaintiffs’ claims. Pl.’s Mem. of Law

 in Opp. to Defs.’ Mot. to Stay or Dismiss (“Pl.’s Br.”) 1, ECF No. 21. I agree with plaintiff and

 decline to stay this action.

     “The primary jurisdiction doctrine is concerned with ‘promoting proper relationships between



                                                  3
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 4 of 16 PageID #: 243




 the courts and administrative agencies charged with particular regulatory duties.’” Ellis v. Tribune

 Television Co., 443 F.3d 71, 81 (2d Cir. 2006) (quoting United States v. W. Pac. R.R. Co., 352

 U.S. 59, 63 (1956)). The question of primary jurisdiction arises in “cases involving technical and

 intricate questions of fact and policy that Congress has assigned to a specific agency.” Nat’l

 Commc’ns Ass’n, Inc. v. Am. Tel. & Tel. Co., 46 F.3d 220, 223 (2d Cir. 1995) (citing Goya Foods,

 Inc. v. Tropicana Prod., Inc., 846 F.2d 848, 851 (2d Cir. 1988)). If the doctrine applies, the court

 will forbear ruling on an issue and instead refer it to the appropriate agency. See id. at 222–23.

    Courts consider the following four factors in deciding whether to apply the primary jurisdiction

 doctrine:

        (1) whether the question at issue is within the conventional experience of judges or
        whether it involves technical or policy considerations within the agency’s particular
        field of expertise;
        (2) whether the question at issue is particularly within the agencys discretion;
        (3) whether there exists a substantial danger of inconsistent rulings; and
        (4) whether a prior application to the agency has been made.

 Ellis, 443 F.3d at 82–83 (citing Nat’l Commc’ns Ass’n, Inc., 46 F.3d at 222). “The court must also

 balance the advantages of applying the doctrine against the potential costs resulting from

 complications and delay in the administrative proceedings.” Nat’l Commc’ns Ass’n, 46 F.3d at 223

 (citing Ricci v. Chicago Mercantile Exch., 409 U.S. 289, 321 (1973)). In this case, the four Ellis

 factors weigh against application of the primary jurisdiction doctrine.

        First, while defining the term “all natural” does involve technical and policy

 considerations, this case does not require a technical definition of “all natural.” Instead, this case

 requires a determination of whether labeling the Product as “all natural” is misleading to a

 reasonable consumer. That type of legal question is within the conventional experience of the court

 and does not require FDA guidance. See, e.g., Petrosino v. Stearn’s Prods., Inc., No. 16-CV-7735

 (NSR), 2018 WL 1614349, at *10at *30 (S.D.N.Y. Mar. 30, 2018); Ault v. J.M. Smucker Co., No.

                                                   4
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 5 of 16 PageID #: 244




 13 CIV. 3409 (PAC), 2014 WL 1998235, at *5 (S.D.N.Y. May 15, 2014); In re Frito-Lay N. Am.,

 Inc. All Nat. Litig., No. 12-MD-2413 (RRM) (RLM), 2013 WL 4647512, at *8 (E.D.N.Y. Aug.

 29, 2013); Ackerman v. Coca–Cola Co., No. 09–CV–0395 (JG) (RML), 2010 WL 2925955, at *14

 (E.D.N.Y. July 21, 2010).

        As for the second factor, the parties agree that Congress gave the FDA authority over food

 labeling, 21 U.S.C. § 341, and that the proper use of the term “natural” on packaging is within the

 FDA’s discretion. See Pl.’s Br. 3. But this is only one factor, and it is not decisive.

        The third factor is primarily about the danger that the agency may issue guidance that

 conflicts with the court’s ruling. Elkind v. Revlon Consumer Prod Corp., No. 14–CV–

 2484(JS)(AKT), 2015 WL 2344134, *10 (E.D.N.Y. May 14, 2015); see also Ellis, 443 F.3d at 88.

 That risk is not present here because, as noted above, this case does not involve determining a

 scientific definition of “natural.” Any guidance the FDA ultimately issues about the term “natural”

 will not be inconsistent with the outcome the court reaches in this case because the FDA is not

 tasked with applying a reasonable consumer standard.

        As for the fourth factor, there has been a prior application to the agency, but I have no

 confidence that the FDA will be addressing this issue anytime soon. In November 2015, the agency

 opened a docket “to receive information and comments on the use of the term ‘natural’ in the

 labeling of human food products.” See Wolfson Decl., Defs.’ Ex. C, ECF No. 20-4, Use of the

 Term “Natural” in the Labeling of Human Food Products: Request for Information and Comments,

 80 Fed. Reg. 69905-01 (Nov. 12, 2015). It has been nearly five years since that announcement,

 and the FDA has issued no guidance on use of the term “natural.” FDA officials have made three

 public comments about the topic in those five years, none of which provide any concrete timeline

 for issuing guidance. See Wolfson Decl., Defs.’ Ex. D, ECF No. 20-5, Heather Haddon, FDA



                                                   5
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 6 of 16 PageID #: 245




 Commissioner Wants Closer Look at Health Statements on Packaging, Wall Street Journal (Oct.

 10,         2017),       https://www.wsj.com/articles/fda-commissioner-wants-closer-look-at-health-

 claimson- packaging-1507673335 (stating that the “agency is . . . looking at how to define ‘healthy’

 and ‘natural’ more uniformly[,]” noting that “[t]he claims have been the subject of lawsuits[.]”);

 Wolfson Decl., Defs.’ Ex. E, ECF No. 20-6, Ltr. FDA Commissioner Scott Gottlieb to Rep. David

 Valadao (December 19, 2018) (stating that the “FDA is actively working on this issue[]”); Wolfson

 Decl., Defs.’ Ex. F, ECF No. 20-7, United States Food and Drug Administration, Remarks by Dr.

 Susan Magne at the Public Meeting on Horizontal Approaches to Food Standards of Identity

 Modernization (Sept. 27, 2019), available at https://www.fda.gov/news (“[W]e are close to

 proposing a new definition for the ‘Healthy’ claim on food labels and have been working diligently

 on the claim ‘Natural.’”).

             Defendants make much of the recent comment by Dr. Magne that the FDA is “working

 diligently on the claim ‘Natural.’” Def.’s Br. 7–8. Indeed, some courts appear to have decided to

 stay similar actions based on this statement. See id. (citing cases). But Dr. Magne’s comment was

 now almost a year ago, and there continues to be no agency action. Given the experience of the

 past five years, there is no reason to think the agency is going to be addressing this issue in the

 near future.

             As three of the four Ellis factors weigh against applying the primary jurisdiction doctrine,

 I decline to stay the case and proceed to consider the defendants’ motion to dismiss.

       II.      Motion to Dismiss

             Under Federal Rule of Civil Procedure 12(b)(6), a party may move for dismissal for

 “failure to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6). In deciding

 a Rule 12(b)(6) motion to dismiss, the court must “accept[] all factual allegations in the complaint



                                                      6
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 7 of 16 PageID #: 246




 as true” and “draw[] all reasonable inferences in the plaintiff[s’] favor.” Lundy v. Catholic Health

 Sys. of Long Island Inc., 711 F.3d 106, 113 (2d Cir. 2013) (quoting Holmes v. Grubman, 568 F.3d

 329, 335 (2d Cir. 2009)). Nonetheless, the complaint’s “[f]actual allegations must be enough to

 raise a right to relief above the speculative level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007). In particular, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

 Twombly, 550 U.S. at 555). Further, “[o]nly a complaint that states a plausible claim for relief

 survives a motion to dismiss.” LaFaro v. N.Y. Cardiothoracic Grp., PLLC, 570 F.3d 471, 476 (2d

 Cir. 2009) (quoting Iqbal, 556 U.S. at 679). To determine whether a claim is plausible, the court

 must “draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

    A.      Violations of the New York General Business Law

         Under § 349 of the New York General Business Law (“NYGBL”), “[d]eceptive acts or

 practices in the conduct of any business, trade or commerce or in the furnishing of any service in

 this state are . . . unlawful.” NYGBL § 349(a). Under § 350, “[f]alse advertising in the conduct of

 any business, trade or commerce or in the furnishing of any service in this state is . . . unlawful.”

 Id. ¶ 350. To state a claim under § 349 or § 350, “a plaintiff must allege that a defendant has

 engaged in (1) consumer-oriented conduct that is (2) materially misleading and that (3) plaintiff

 suffered injury as a result of the allegedly deceptive act or practice.” Orlander v. Staples, Inc., 802

 F.3d 289, 300 (2d Cir. 2015) (quoting Koch v. Acker, Merrall & Condit Co., 967 N.E.2d 675, 675

 (N.Y. 2012)). In this case, defendants argue that plaintiff has not stated a claim with respect to the

 first and third elements.

         Defendants argue that the first element is not present because the complaint does not state

 “particularized factual allegations that Silva saw and relied upon alleged misstatements in a



                                                   7
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 8 of 16 PageID #: 247




 particular advertisement[.]” Def.’s Br. 9. This argument is entirely without merit. The complaint

 includes an image of the packaging, and alleges that the phrase “all natural,” which appears on the

 packaging, is a misstatement because the Product contains synthetic ingredients. FAC ¶ 6. The

 complaint further states that Silva purchased the Product in October 2019, and that he did so in

 reliance on the statement that the Product was “all natural,” which in his view, means a lack of

 synthetic ingredients. Id. ¶¶ 31–32. Product packaging constitutes an consumer-oriented conduct

 for purposes of the GBL. See Petrosino v. Stearn's Prod., Inc., No. 16-CV-7735 (NSR), 2018 WL

 1614349, at *7 (S.D.N.Y. Mar. 30, 2018) (“Plaintiff properly pleaded that Defendant committed a

 deceptive act by labeling their products ‘natural’ despite having synthetic ingredients.”) There is

 no defect as to the first element of the NY GBL claims.

        The complaint is also not defective as to the third element of a NYGBL claim. This element

 requires that the plaintiff allege an injury in the form of some type of pecuniary or actual harm

 caused by the misleading advertisement. See Small v. Lorillard Tobacco Co., 94 N.Y.2d 43, 56

 (1999). Silva has alleged such an injury by stating that he paid more for the Product than he would

 have if not for the “all natural” representation. FAC ¶ 57; see Goldemberg v. Johnson & Johnson

 Consumer Cos., Inc., 8 F. Supp. 3d 467, 480–81 (S.D.N.Y. 2014) (collecting cases stating that a

 price premium is a sufficient injury for a NYGBL claim). Defendants argue that plaintiff has failed

 to state a claim because he does not allege enough specific facts, such as the price Silva paid for

 the Product or the prices of competitive products. See Def.’s Br. 10–11. Such specific allegations

 are not required. In re Frito-Lay N. Am., Inc., 2013 WL 4647512, at *24(“[Defendant] also points

 to no case holding that plaintiffs must allege at what price they purchased the products, and the

 Court finds no reason to require such pleading[.]”). Defendants also argue that plaintiff has

 changed his theory of injury to the entire price he paid for the Product, see Def.’s Br. 10, but the



                                                  8
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 9 of 16 PageID #: 248




 complaint clearly states that the injury is the price premium, see FAC ¶ 57.

     B.      Violation of Other State Consumer Protection Statutes

          In addition to the NYGBL claims, plaintiff asserts statutory claims under the consumer

 protection laws of forty states and the District of Columbia. See FAC ¶¶ 73–91. Plaintiff does not

 specify the elements of a claim under each statute, nor does he specify how the alleged facts satisfy

 the criteria of each statute. Def.’s Br. 11–12. But plaintiff is not required to do so. Plaintiff is

 required to plead the facts, not the details of the law. Here, Silva has made plausible claims that

 numerous state consumer protection laws have been violated.

          As the court explained in Allen v. ConAgra Foods, Inc., No. 13-CV-01279-JST, 2013 WL

 4737421, at *11 (N.D. Cal. Sept. 3, 2013):

          Plaintiff is required to plead “enough facts to state a claim to relief that is plausible on its
          face.” Twombly, 550 U.S. at 570 (emphasis added). “A claim has facial plausibility when
          the plaintiff pleads factual content that allows the court to draw the reasonable inference
          that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Plaintiff
          has satisfied that standard here. If ConAgra believed that Plaintiff failed to state a claim
          under one or more state consumer protection statutes, they were free to make that argument
          in their motion; but the fact that Plaintiff asserts claims under fifty consumer protection
          statutes rather than just one is not a basis, in and of itself, for dismissal.

 With the exception of two statutes discussed below, defendants have advanced no argument about

 why plaintiff’s factual allegations are not sufficient to state a claim under the various state statutes.

 “[T]o the extent this very limited briefing invites the Court to sua sponte ‘comb through all of

 Plaintiffs’ consumer protection claims and determine whether the elements have been adequately

 pleaded, the Court respectfully declines the invitation.’” Sergeants Benevolent Ass'n Health &

 Welfare Fund v. Actavis, PLC, No. 15 CIV. 6549 (CM), 2018 WL 7197233, at *34–35 (S.D.N.Y.

 Dec. 26, 2018) (quoting In re: Domestic Drywall Antitrust Litig. Civil Action, No. 13-2437, 2016

 WL 3769680, at *11 (E.D. Pa. July 13, 2016)). Given that plaintiff has properly pled a violation

 of New York’s consumer protection law, it is certainly plausible that defendants’ alleged conduct

                                                     9
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 10 of 16 PageID #: 249




 violates the terms of the consumer protection laws of other states.

          Defendants do make legal arguments as to two of the statutes listed in the complaint. In

 their moving brief, defendants state, “For one example, Silva alleges that Defendants violated

 Wisconsin’s Consumer Protection Act (“WCPA”), Wis. Stat. § 402.313.1 However, the WCPA is

 primarily intended to regulate consumer credit transactions, see Wis. Stat. § 423.301, and

 obviously has absolutely no application here.” Def.’s Br. 12. Plaintiff does not address this

 argument in his responsive brief.

          Wis. Stat. § 423.301, titled “False Misleading, or Deceptive Advertising” states:

          No merchant shall advertise, print, display, publish, distribute or broadcast or cause
          to be advertised, printed, displayed, published, distributed or broadcast, in any
          manner any statement or representation with regard to the extension of consumer
          credit including the rates, terms or conditions for the extension of such credit, which
          is false, misleading, or deceptive, or which omits to state material information with
          respect to the extension of credit that is necessary to make the statements therein
          not false, misleading or deceptive.

 I agree with defendants that this section of the statute is not applicable to the facts alleged in the

 complaint, and I see no other provision of the WCPA that is relevant to this case. Thus, plaintiff’s

 claims under the WCPA are dismissed.

          In their reply, defendants argue that plaintiff has also failed to state a claim under the Ohio

 Deceptive Trade Practices Act (“ODTPA”) because “a majority of Ohio courts have held [the Act]

 does not provide for a private right of action[.]” Def.’s Reply Mem. in Supp. of Mot. to Stay or

 Dismiss (“Def.’s Reply”), ECF No. 22. In Borden v. Antonelli College, , the court analyzes the

 statutory text of the ODTPA and relevant state court decisions to hold that the Act does not provide

 for a private right of action. 304 F. Supp. 3d 678, 685 (S.D. Ohio 2018). As noted by the Borden

 court, the ODTPA is analogous to Section 43(a) of the Lanham Act, which courts have consistently


 1
  I assume defendant actually meant to cite the statute the plaintiff relies on in this cause of action, which is Wis.
 Stat. §421.101, not §402.313. See FAC ¶ 75(nn).

                                                            10
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 11 of 16 PageID #: 250




 held does not confer standing to individual consumers. Id.; see also In re Porsche Cars North

 America, Inc., 880 F. Supp. 2d 801, 873 (S.D. Ohio 2012). While movants normally are prohibited

 from raising new arguments in a reply brief, I agree with the defendants that the law makes clear

 that it is impossible for Silva to establish standing to bring a claim under the ODTPA. Thus, the

 ODTPA claim is dismissed.

          Plaintiff’s remaining thirty-eight state consumer protection law claims are not dismissed at

 this time.

     C.       Breach of Express Warranty

          To state a claim for breach of express warranty under New York law, a plaintiff must

 allege: “(1) the existence of a material statement amounting to a warranty, (2) the buyer’s reliance

 on this warranty as a basis for the contract with the immediate seller, (3) breach of the warranty,

 and (4) injury to the buyer caused by the breach.” Goldemberg v. Johnson & Johnson Consumer

 Cos., Inc., 8 F. Supp. 3d 467, 482 (S.D.N.Y. 2014) (citing Avola v. Louisiana-Pacific Corp., 991

 F. Supp. 2d 381, 391 (E.D.N.Y. 2013)). “The buyer must within a reasonable time after he

 discovers or should have discovered any breach notify the seller of breach or be barred from any

 remedy.” In re Frito-Lay, 2013 WL 4647512, at *27 (quoting N.Y. U.C.C. § 2-607(3)(a)).

          Defendants challenge plaintiff’s breach of express warranty claim solely on the grounds

 that plaintiff did not give the defendants reasonable notice of the alleged breach. See Def.’s Br.

 13–14. The complaint states that Silva purchased the Product in October 2019, and mailed a draft

 complaint to defendants on October 25, 2020. FAC ¶¶ 31, 88. This constitutes a delay of, at most,

 approximately three weeks. Defendants contend that this brief delay constitutes an unreasonable

 delay as a matter of law. Def.’s Br. 13–14. Defendants also argue that Silva failed to allege when

 he discovered the defect, or whether October 2019 was the first time he purchased the Product. Id.



                                                  11
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 12 of 16 PageID #: 251




 at 14. The cases defendants cite do not support dismissing a breach of express warranty claim for

 either of those reasons. Those cases involve complaints that did not allege when, if at all, the

 plaintiffs notified the defendants of the breach. See In re Frito-Lay,2013 WL 4647512, at *27. ;

 Quinn v. Walgreen Co., 958 F. Supp. 2d 533, 544 (S.D.N.Y. 2013).

         Silva has alleged sufficient facts to support his claim that he notified defendants of the

 breach, and the length of any delay is not unreasonable as a matter of law. Thus, I deny defendants’

 motion to dismiss plaintiff’s third cause of action.

    D.      Breach of the Magnuson-Moss Warranty Act

         The plaintiffs purport to assert a claim under the Magnuson-Moss Warranty Act, 15 U.S.C.

 §§ 2301–2312 (“MMWA”). FAC ¶¶ 92–101. “The MMWA grants relief to a consumer ‘who is

 damaged by the failure of a . . . warrantor . . . to comply with any obligation . . . under a written

 warranty.” Wilbur v. Toyota Motor Sales, U.S.A., Inc., 86 F.3d 23, 26 (2d Cir. 1996) (quoting 15

 U.S.C. § 2310(d)(1) (1994)). The statute defines a “written warranty” as

                any written affirmation of fact or written promise made in
                connection with the sale of a consumer product by a supplier to a
                buyer which relates to the nature of the material or workmanship
                and affirms or promises that such material or workmanship is defect
                free or will meet a specified level of performance over a specified
                period of time[.]

 § 2301(6)(A). The MMWA does not apply to this case, as the plaintiffs have not alleged a written

 warranty as defined in the statute. See In re Frito-Lay, 2013 WL 4647512, at *17 (citing Wilson v.

 Frito–Lay N. Am., Inc., No. 12–1586 SC, 2013 WL 1320468, at *15 (N.D. Cal. Apr. 1, 2013))

 (concluding that representation that chips were “all natural” was not written warranty under

 MMWA because it did not warrant that product was free from defect or promise specified level of

 performance, but rather was description of product).

         As plaintiff has failed to state a claim for breach of warranty under the MMWA, the fifth

                                                  12
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 13 of 16 PageID #: 252




 cause of action is dismissed.

    E.      Unjust Enrichment

         “Under New York law, a plaintiff may prevail on a claim for unjust enrichment by

 demonstrating ‘(1) that the defendant benefitted; (2) at the plaintiff’s expense; and (3) that equity

 and good conscience require restitution.’” Nordwind v. Rowland, 584 F.3d 420, 434 (2d Cir. 2009)

 (quoting Beth Isr. Med. Ctr. v. Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 586

 (2d Cir. 2006)). The “unjust enrichment claim ‘is available only in unusual situations when, though

 the defendant has not breached a contract nor committed a recognized tort, circumstances create

 an equitable obligation running from the defendant to the plaintiff.’” Weisblum, 88 F. Supp. 3d at

 296 (quoting Corsello v. Verizon N.Y., Inc., 967 N.E.2d 1177, 1185 (N.Y. 2012)). The unjust

 enrichment cause of action “is not a catchall . . . to be used when others fail.” Corsello, 967 N.E.2d

 at 1185. It “is not available where it simply duplicates, or replaces, a conventional contract or tort

 claim.” Id. Typically, it is available when “the defendant, though guilty of no wrongdoing, has

 received money to which he or she is not entitled.” Id. District courts in this circuit have dismissed

 unjust enrichment claims when they have relied on the same facts as the plaintiffs’ other asserted

 causes of action. See Price v. L’Oréal USA, Inc., No. 17 Civ. 0614(LGS), 2017 WL 4480887, at

 *5 (S.D.N.Y. Oct. 5, 2017) (“All of the claims in the Complaint are based on the same alleged

 misrepresentation by Defendants . . . . Accordingly, Plaintiffs’ New York unjust enrichment claim

 is dismissed as duplicative.”); Bowring v. Sapporo U.S.A., Inc., 234 F. Supp. 3d 386, 392

 (E.D.N.Y. 2017) (“Plaintiff’s unjust enrichment claim relies on the same facts as her other causes

 of action in tort. Because this claim is duplicative, it is dismissed.”); Buonasera v. Honest Co.,

 Inc., 208 F. Supp. 3d 555, 568 (S.D.N.Y. 2016) (“Buonasera is alleging tort causes of action and

 is relying on the same set of facts for these causes of action as he is for the unjust enrichment



                                                  13
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 14 of 16 PageID #: 253




 claim. Because Buonasera fails to show how the unjust enrichment claim is not duplicative, it

 should be dismissed.”). In particular, I recently dismissed an unjust enrichment claim when it

 duplicated other claims, including statutory claims under NYGBL §§ 349 and 350. Sarr v. BEF

 Foods, Inc., No. 18-CV-6409 ARR RLM, 2020 WL 729883, at *10 (E.D.N.Y. Feb. 13, 2020).

          In asserting the unjust enrichment cause of action here, the plaintiff alleges that the

 defendants’ “unlawful conduct as described in this Complaint allowed Defendant[s] to knowingly

 realize substantial revenues from selling their Product at the expense of, and to the detriment or

 impoverishment of, Plaintiff and Class Members, and to Defendant’s benefit and enrichment.”

 FAC ¶ 105. This claim merely duplicates the plaintiffs’ other claims, which arise out identical

 facts: the defendants’ alleged misrepresentation on the Product packaging. Thus, the unjust

 enrichment claim is dismissed as duplicative.

     F.      Standing for Injunctive Relief

          Defendant argues that I should dismiss plaintiff’s claims for injunctive relief for lack of

 standing. See Def.’s Br. 17–18. To establish Article III standing to seek injunctive relief, a plaintiff

 must “allege a risk of future injury.” Sitt v. Nature’s Bounty, Inc., No. 15-CV-4199 (MKB), 2016

 WL 5372794, at *7 (E.D.N.Y. Sept. 26, 2016). The complaint states that “[i]f the Product was

 actually ‘All Natural’, as represented on the Product’s label, Plaintiff would purchase the Product

 in the immediate future.” FAC ¶ 31. This allegation is not sufficient to demonstrate that Silva is

 likely to be injured by the defendants’ conduct in the future.

          A plaintiff does not necessarily have standing to seek injunctive relief, even when it is clear

 that he has standing to seek damages. See City of Los Angeles v. Lyons, 461 U.S. 95, 105–06

 (1983); Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir. 2016).“‘[P]ast exposure to illegal

 conduct does not in itself show a present case or controversy regarding injunctive relief . . . if



                                                    14
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 15 of 16 PageID #: 254




 unaccompanied by any continuing, present adverse effects.’” Lyons, 461 U.S. at 95–96 (quoting

 O’Shea v. Littleton, 414 U.S. 488, 496–97 (1974)) (alteration in original). Because a plaintiff in a

 false advertisement case has necessarily become aware of the alleged misrepresentations, “there is

 no danger that they will again be deceived by them.” Elkind v. Revlon Consumer Prods. Corp.,

 No. 14–CV–2484(JS)(AKT), 2015 WL 2344134, at *3 (E.D.N.Y. May 14, 2015); accord, e.g.,

 Tomasino v. Estee Lauder Cos, Inc.., 44 F. Supp. 3d 251, 256 (E.D.N.Y. 2014). Although some

 district courts have allowed claims for injunctive relief to proceed in similar circumstances, see,

 e.g., Belfiore v. Procter & Gamble Co., 94 F. Supp. 3d 440, 445 (E.D.N.Y. 2015); Ackerman v.

 Coca-Cola Co., No. 09-cv-395 (DLI) (RML), 2013 WL 7044866, at *15 n.23 (E.D.N.Y. July 18,

 2013) (R. & R.), these cases are inconsistent with Article III and with Supreme Court and Second

 Circuit case law. Nicosia, 834 F.3d at 239; Buonasera v. Honest Co., 208 F. Supp. 3d at 564–65

 & n.3 (“[T]he Court declines to follow the reasoning in Ackerman as Second Circuit precedent

 dictates otherwise.”).

        To the extent that plaintiff was deceived by the appearance of the phrase “All Natural” on

 the Product label, the existence of this lawsuit shows that he is now aware that the Product contains

 synthetic ingredients. Thus, he will not be harmed again in the same way, and he lacks standing to

 seek an injunction.

                                          CONCLUSION

        For the reasons set forth above, defendants’ motion to stay is denied, and the motion to

 dismiss is granted in part and denied in part. The motion to dismiss is granted as to the fifth cause

 of action, violation of the Magnuson-Moss Warranty Act, the sixth cause of action, unjust

 enrichment, and the claims under the Wisconsin Consumer Protection Act and the Ohio Deceptive

 Trade Practices Act, which are part of the third cause of action. The motion is also granted as to



                                                  15
Case 1:20-cv-00756-ARR-PK Document 23 Filed 08/10/20 Page 16 of 16 PageID #: 255




 any claims for injunctive relief. The motion is denied as to the first and second causes of action,

 violations of the New York General Business Law, the third cause of action, violations of state

 consumer protection statutes, other than the two statutes identified above, and the fourth cause of

 action for breach of express warranty.



 SO ORDERED.



                                                      ________/s/__________________
                                                      Allyne R. Ross
                                                      United States District Judge


 Dated:         August 10, 2020
                Brooklyn, New York




                                                 16
